DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 4/7/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 1-27 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-27, in the reply filed on 6/16/2020 is again acknowledged.  
Claims drawn to the non-elected invention, 28-38, have been canceled by Applicant.
Claims 1-27 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in claims 1 and 26 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-25 and 27 are rejected because they do not overcome the deficiencies of the rejected claim from which they depend.
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
The claims have been amended to recite the limitations that the Raman spectroscopy is used to “determine concentrations of the one or more analytes” and adjusting “with a duty cycle feedback controlled continuous nutrient feed” and “wherein at least one of the predetermined analyte concentrations” maintain post-translational modification of proteins in the cells culture medium to 1.0 to 30 %.
Regarding the phrase “with a duty cycle feedback controlled continuous nutrient feed,” the specification does not provide a definition or even any elaboration of the meaning of “duty cycle.” The specification only discloses that “the nutrients may be added to the cell culture, via the nutrient pump, in a duty cycle. For instance, in this aspect, the addition of10 the nutrients may be staggered or occur intermittently over a period of time” (page 12, lines 7-10). A search of the patent literature shows some references to the delivery of nutrients to plants using a duty cycle. Wasserman (US 5675931) discloses the following: “controller establishes a duty cycle of the light source and controls both the duty cycle and the delivery of water and nutrients” (abstract).
Thus, a “duty cycle” is interpreted to mean that the nutrients are delivered continuously in a defined cycle that is controlled by a feedback system.
Claim Rejections - 35 USC § 102
Claims 1-3, 5-14, 16-18, 20-23, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by Moretto et al. (WO 2016/196315; cited in the IDS filed 1/16/2019; published 08 December 2016 and priority to 29 May 2015 and 04 March 2015).
Moretto teaches a method for controlling the post-translational modification of glycation of recombinant proteins in cell culture (abstract).
The cell culture is grown under low glucose feed conditions to avoid a glucose set-point which may be based on a level of glucose to yield an acceptable level of glycation of a protein in order to minimize the glycation. The glucose set-point is in a range of 0.1 g/L to 1 g/L such as 0.5 g/L (page 4, lines 20-35).
The cells are CHO cells or HEK cells and the level of lactate or glucose to control glycation is determined by Raman spectroscopy during the culture (e.g., in situ; page 4, lines 10-19). The selection of CHO cells is easily envisaged from the species of two in the small genus. A set-point is reasonably “predetermined” as Moretto teaches that the above glucose concentrations are the basis (e.g., the threshold) for adjusting the glucose concentration in the cell culture. “Controlling the level” is reasonably interpreted as controlling the concentration.
Regarding the limitations to a duty cycle with continuous controlled nutrient feed  (claims 1 and 26), Moretto teaches continuous control of the system by using online Raman spectroscopy to reduce the level of glycation of a therapeutic antibody. The semi-continuous feeding of a glucose stock solution to the production culture is directed by a feedback control infrastructure built around an Object Linking and Embedding
(OLE) for Process Control (OPC) software platform working in conjunction with both the
Raman spectroscopic instrument host software and bioreactor control software which controls the glucose concentration in the production culture (page 25, lines 5-24).

Moretto teaches that a dynamic control of glucose at lower levels along with a dynamic control of lactate with average levels set below a set point, can be useful to prevent unwanted glycation and/or unwanted lactate accumulation. Feedback control is implemented based on lactate and glucose levels to maintain glucose levels below a second glucose set-point. Glucose level of a cell culture is measured and compared to a first glucose set-point which is the level for  preventing excessive glycation of a recombinant protein produced by the cell culture. If the cell culture glucose approaches (or reaches or exceeds) the first glucose set-point, then glucose feed to the cell culture is reduced until the level of glucose drops below the first glucose set-point which is determined by a subsequent measurement (page 31, lines 4-15).
The disclosure at page 61 demonstrates that the amount of added nutrient is dependent on the target component concentration which is interpreted to be the analyte and that the measured value by Raman spectroscopy is compared to the target component concentration and the nutrient feed is adjusted accordingly which is due top feedback:
    PNG
    media_image1.png
    302
    967
    media_image1.png
    Greyscale

Moretto teaches that algorithms can be used to adjust the desired level of glucose based on various parameters. The predictive models take into account the levels of glucose and viable cell density prediction and can be used to calculate the glucose uptake (GUR) of the system. The GUR is used to predict glucose consumption and thus to determine how much nutrient feed is required to maintain the system around a given-set point (page 34, lines 22-34). 
Regulation of the glucose level comprises decreasing the amount and/or frequency of glucose supplied to the cell culture when the glucose levels are above the set point. Likewise, the glucose amount and/or frequency of glucose supplied can be increased with the glucose levels are below the set point. The regulation comprises maintaining of the amount and/or frequency of glucose supplied to the cell culture when steady state glucose levels are within 0.15 g/L, within 0.25 g/L, within 0.4 g/L or within 0.5 g/L (page 8, lines 6-13). 
From this disclosure, the ordinary artisan would reasonably conclude that glucose levels are measured and maintained by the frequency and amount of supplying glucose to maintain a steady state of the glucose level around a given set point (instant claims 1 and 26 to steady state addition of glucose amounts over time to maintain the GUR). 
Therefore, Moretto teaches the limitations of claims 1, 2, 5, 7-9 and 11 where glucose (instant claim 7) and lactate levels in a culture of CHO cells (to claims 5 and 6 to mammalian CHO cells) are determined by in situ Raman spectroscopy to minimize the post-translational modification of glycation (claim 2) of a protein based on a predetermined set point. The disclosure of the determination of the concentration of lactate meets the limitations of instant claim 23 where at least two (glucose and lactate) are quantified. The disclosure of the range of 0.1 g/L to 1 g/L as the predetermined set-point for the glucose concentration in the cell culture is a specie that meets the range of 0.5 to 8.0 g/L (claim 8), 1.0 g/L to 3.0 g/L (instant claim 9) and encompasses the specie of 1.0 g/L (instant claim 11).
The amount of glucose added to a cell culture is managed through the  implementation of a duty cycle feedback control automation in response to the measured levels of lactate and/or glucose in the cell culture (page 5; lines 7-15; instant claim 22 to automatic adjustment of glucose levels).
Glucose levels are measured and maintained by the frequency and amount of supplying glucose to maintain a steady state of the glucose level around a given set point (instant claims 1 and 26) to steady state addition of glucose amounts over time to maintain the GUR). Thus, the amount of glucose and selection of the time frame is relative to the desired steady state.
Claim 1 of the publication teaches a cell culture method for minimizing unwanted protein glycation by spectrophotometrically determining the level of glucose in a cell culture that is supplied with an amount of glucose where the amount and/or frequency of glucose supplied to the cell culture based on the determined level to maintain levels below a set-point. Claim 19 specifies that the level of glucose is determined using Raman spectroscopy where claim 13 recites that the set point is 2 to 2.5 g/L which is a range that encompasses the instantly claimed specie of 2.0 g/L (instant claim 10). Claim 3 of the publication define the glycation limit as 5% protein glycation, which are species that anticipates the claimed ranges of 1.0 to 20% (instant claim 12) and 5.0 to 10% (instant claim 13). 
Moretto teaches that the level of glucose is evaluated on a continuing basis (instant claim 14) and/or monitoring at regular intervals (instant claim 16) such as once per minute, one per hour (instant claim 20), twice per hour, daily (instant claim 21), weekly, monthly, etc. (page 34, lines 1-8) which is also interpreted as a duty cycle. The glucose can also be every 5 minutes (instant claim 17), every 10 minutes (instant claim 18), every 20 minutes, every 40 minutes or less frequently (page 30, lines 9-20).
Moretto teaches a Raman-based process to control the level of glycation (instant claims 1, 2 and 26) of a therapeutic antibody (instant claim 3) in CHO cells in Example 1 (pages 44-46; instant claims 5 and 6). Using a glucose specific in situ Raman probe, the concentration of glucose was monitored and using the feedback control method, the percent glycation was reduced from about 9% to about 4% by controlling the glucose concentration to 2 g/L (where 2g/L is a specie that anticipates the claimed range of 0.5 to 8 g/L (instant claim 26) and 1.0 to 3.0 g/L (instant claim 27). Figure 6A:

    PNG
    media_image2.png
    559
    676
    media_image2.png
    Greyscale
 
shows that initially the glucose concentration (instant claim 7) in the cell culture was initially about 5.5 g/L (which is a specie that anticipates the claimed range of culturing cells in a cell culture medium with 0.5 to 8.0 g/L as in instant claim 26), where the concentration of glucose was determined incrementally and the concentration was adjusted to 2.0 g/L (the set-point; which is a specie that anticipates the ranges of instant claim 8 (0.5 to 8.0 g/L), instant claim 9 (1.0 to 3.0 g/L) and the specie of 2.0 g/L (instant claim 10) by automatically delivering (instant claims 22 and 26) multiple doses of glucose  to maintain the glycation at 4%. 4% is a specie that anticipates the claimed ranges of 1.0 to 20% (instant claim 12) and 1.0 to 30.0% (instant claim 26).

Response to Arguments
Applicant argues that Moretto does not teach the newly added limitations of steady state addition of small doses of nutreints over time or at the rate the nutreints are taken up or consumed by cells in the sulture medium.
Examiner Response
Applicant’s argument has been considered but it is not persuasive.
Applicant is directed to the newly cited disclosure to show that Moretto teaches the new limitations as (page 34, lines 22-34 to maintaining the GUR and maintaining of the amount and/or frequency of glucose supplied to the cell culture when steady state glucose levels are within 0.15 g/L, within 0.25 g/L, within 0.4 g/L or within 0.5 g/L (page 8, lines 6-13). 
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moretto et al. (WO 2016/196315; cited in the IDS filed 1/6/2019; published 08 December 2016 and priority to 29 May 2015 and 04 March 2015).
The disclosure by Moretto is discussed supra teaching the determination of the concentration of glucose and/or lactate via in situ Raman spectroscopy in a cell culture to control protein glycation to a level of about 5% by adjusting the concentration of glucose (claim 3 of the publication).
Moretto teaches a cell culture process execution using a HEK293 cell line operated in a fed-batch mode which expressed a commercial recombinant Fc-fusion protein (page 66, lines 1-5; instant claim 4 to a fusion protein) where lactate set points were evaluated to maintain the glucose concentration. 
Moretto does not specifically teach that the glucose concentration was adjusted to maintain the glycation level at 5% (instant claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the glucose concentration according to the lactate set-points in order to maintain the glycation level of the commercial recombinant Fc-fusion protein to 5%. The ordinary artisan would have been motivated to do so because Moretto teaches that it is desirable to limit glycation of commercial or therapeutic  proteins. The ordinary artisan would have had a reasonable expectation that one could adjust the concentration of glucose to maintain the glycation level of the commercial recombinant Fc-fusion protein to 5% because Moretto teaches how to accomplish this by measuring the lactate concentration and adjusting the glucose level according to a predetermined lactate concentration set point.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moretto et al. (WO 2016/196315; cited in the IDS filed 1/6/2019; published 08 December 2016 and priority to 29 May 2015 and 04 March 2015).
The disclosure by Moretto is discussed supra teaching the determination of the concentration of glucose and/or lactate via in situ Raman spectroscopy in a cell culture to control protein glycation to a level of about 5% by adjusting the concentration of glucose where Moretto teaches a variety of time intervals that can be used to determine the concentration of glucose or lactate in order to control protein glycation supra.
Moretto does not specifically teach that the quantifying of glucose is performed intermittently (instant claim 15).
Moretto teaches that glucose can be added intermittently to the culture until a threshold is reached (page 4, lines 1-5 and claim 36 of the publication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the concentration of glucose intermittently in the method of glycation control of Moretto. The ordinary artisan would have been motivated to do so because Moretto teaches that glucose can be added intermittently to the cell culture medium to control glycation. Thus, the ordinary artisan would be motivated to test glucose levels in concert with the intermittent addition of glucose in order to control the glycation level. The ordinary artisan would have had a reasonable expectation that one could determine glucose levels intermittently because Moretto teaches how to determine glucose levels by in situ Raman spectroscopy at a variety of time intervals.
While Moretto does not specifically teach the limitation that the quantifying of glucose occurs in 15 minute intervals (claim 19), one of ordinary skill in the art would recognize that the time of measurement of the glucose and/or lactate level(s) is an optimizable variable dependent on the desired degree of control of protein glycation. As noted supra, Moretto teaches time intervals that  of 1, 5, 10, 20 and more minute intervals between testing. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the time interval of glucose and/or lactate measurement, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moretto et al. (WO 2016/196315; cited in the IDS filed 1/6/2019; published 08 December 2016 and priority to 29 May 2015 and 04 March 2015) in view of Rives (US 9290568).
The disclosure by Moretto is discussed supra teaching the determination of the concentration of glucose and/or lactate via in situ Raman spectroscopy in a cell culture to control protein glycation to a level of about 5% supra.
Moretto further teaches that his method further provides for the determination of the levels of other culture components such as glutamine, glutamate or ammonium (page 17, lines 27-32).
Moretto does not specifically teach that the level of glutamine or asparagine is determined  in order to control post-translational modification. That is, a third analyte and fourth analyte in addition to glucose and lactate is measured by the in situ Raman method (claims 24 and 25).
Rives teaches methods to control oligosaccharide distribution in recombinantly-expressed protein (col. 1, lines 50-55). In one embodiment the recombinantly-expressed protein sample is produced by a CHO cell line (col. 2, lines 26-27).
The method includes modulating the concentration of glutamine and asparagine in specific concentration ranges in a cell culture medium to control oligosaccharide distribution on a protein (e.g., post-translational modification; col. 3, lines 5-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also measure the concentrations of glutamine and asparagine in the analyte determination method of Moretto to control post-translation modification. The ordinary artisan would have been motivated to do so in order to regulate the type and degree of post-translational modification of commercial and therapeutic proteins for quality control and Rives teaches that the concentrations of glutamine and asparagine influence post-translational modification. The ordinary artisan would have had a reasonable expectation that one could monitor the levels of glutamine and asparagine via in situ Raman spectroscopy because Moretto teaches that Raman spectroscopy is capable of determining the concentration of numerous other culture components such as glutamine.
Response to Arguments
Applicant again points to the newly added limitations and asserts that Moretto fails to teach or suggest them. Applicant asserts that Rives does not cure this alleged deficiency because Moretto, singly or in combination with Rives, fails to teach all of the elements of claim 24 and 25.

Examiner Response
Applicant arguments have been considered but they are not persuasive.
Rives was cited to teach show the obviousness of claims 24 and 25 with respect to Moretto.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653